DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-3, 16-18 and 21 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Thiel (US Pub 20040253471).
Regarding claims 1-2 and 3: Thiel teaches the following multiple glazing unit.

    PNG
    media_image1.png
    513
    389
    media_image1.png
    Greyscale

	The inner pane 32 bears a coating 52 on one face (see 0027, 0032-0048) and Thiel’s above TCO coating 50 can be on the opposite face (see dotted line) instead of in the location above (see discussion in 0027, 0030-0031 where Thiel discusses their above layer 50 can be instead on the other surface of the intermediate pane represented by the above dotted line). As shown, there are no coatings on outermost pane 34 and given that Thiel’s coating 50 is now on intermediate pane 32 instead of the pane 30, there will be no coatings on the outermost glass pane 30.
	Thiel’s a coating 52 can include a metallic functional layer (see 0032 for example) and the TCO based coating 50 is F:SnO2 (see 0030-0031). 
Although Thiel does not explicitly describe their metal based coating 52 as “insulating”, given that Thiel’s metal based coating 52 comprises alternating n infrared reflecting metallic functional layers and n+1 dielectric films, with n>1 such that each functional layer is surrounded by dielectric films (see Thiel 0032-0048) which is the same as Applicants’ (see Applicants’ claim 2), one having ordinary skill would reasonably conclude the characteristics of being insulating to be present (MPEP 2112).
	Similarly, Although Thiel does not explicitly describe their TCO based coating 50 as “insulating”, given that Thiel’s coating is F:SnO2 (see 0030-0031) which is the same as Applicants’ (see Applicants’ claim 3), one having ordinary skill would reasonably conclude the characteristics of being insulating to be present (MPEP 2112).
	The limitation that the glazing is “configured for” is not seen to provide any structural limitation that limits the structure claimed. The structure is still just a glazing unit comprising at least three glass panes, two outermost and an inner glass with at least two gas filled cavities between two glass panes, and the glazing being coated in the manner above. Forming a glazing unit for a building or transportation means is not seen to differentiate from Thiel as it is fully capable of being used in such a setting given that it meets Applicants’ structure and is coated in the manner claimed. 
Regarding claims 16-17 and 18: Thiel’s n infrared reflecting metallic functional layers are Ag, the, dielectrics meet that claimed, and can include a contact layer as claimed (0034-0048).
Regarding claim 21: Claim 21 is a product by process claim wherein patentability is based on the product itself and not its method of production (MPEP 2113). However, it is noted for the record that Thiel does teach their coating 52 can be deposited by magnetron sputtering (0033).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 4-9 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Thiel (US Pub 20040253471) or alternatively, under 103(a) as being obvious over US PN 6,436,541.
Regarding 4-8 and 9: Thiel teaches that their TCO coating 50 can be that of Sungate 500 as described in detail in US PN 6,436,541 (see 0030). 
Given that Thiel points directly to ‘541 for a description of a coating explicitly taught by Thiel and ‘541 is describing a TCO coating having a roughness of <12nm (see BB2 in Table 2 for example in ‘541), a TCO coating comprising a TCO layer and an iridescence suppressing film between the glass and TCO layer wherein the suppressing film has one layer having an index at 550nm within the range of 1.7-2.5 and more specifically has a sequence of a first layer having an index at 550nm within the range of 1.7-2.5 and a second layer having an index of 1.4-1.68 at 550nm (see Col. 9-10 and Examples 8 and 9, Table 7 in ‘541 for example), and a TCO coating comprising a TCO layer and a layer of silicon oxide having a thickness within the range of 40-90nm over the TCO layer (see discussion in Example 5 as well as Table 6in ‘541 for example), one having ordinary skill would reasonably conclude Thiel to be anticipating their coating 50 having the features above.
Alternatively, in the instance Applicants argue against Thiel anticipating the features of claims 4-8 and 9, as Thiel points directly to ‘541 for details regarding their coating and ‘541 describes the features above, it would have at the very least been obvious to modify Thiel to make their coating 50 according to ‘541 above with a reasonable expectation of success.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103(a) as being obvious over Thiel (US Pub 20040253471) in view of Janssen (US Pub 20110262694).
As discussed above, Thiel teaches claim 1. Although Thiel does not explicitly recite one of their outermost panes or their inner pane being a laminate with a polymer interlayer as claimed, Thiel does not exclude this and instead, only generally teaches a triple glazing unit used for appliances, ovens, refrigerators, vehicles, and other transparencies.
	As Janssen, who similarly teaches a triple glazing unit used for vehicles, and other transparencies suggest that in such glazing units, any one of the panes be made as a laminated structure comprising two glass sheets bonded by a polymer interlayer (see 0045), it would have been obvious to one having ordinary skill at the time of invention to modify Thiel to include any one of their three panes being a laminated glass as claimed in order to obtain a desirable glazing unit. 


4.	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103(a) as being obvious over Thiel (US Pub 20040253471) in view of any one of Bouesnard (US Pub 20120222373), Nieminen(US PN 9,260,907), Thompson (US PN 6,250,026), Wilson (US Pub 20170028686) or Jaegar (US Pub 20090324858). .
As discussed above, Thiel teaches claim 1. Although Thiel does not teach their inner pane having a smaller dimension than one or both of the outermost glass panes as required by claims 12 and 13 or having an interspace between the outermost panes along an edge of the glazing wherein the interspace has a structural element therein as required by claim 13, Thiel does not exclude these features. Instead, Thiel only generally teaches a glazing unit.
As it is well known and desired in the art of glazing units to make an inner pane have a smaller length than one or both of the outer panes and to have an interspace between outermost panes along an edge of the glazing wherein the interspace has a structural element therein (see all Figures in ‘373, all Figures in ‘907, all Figures in ‘026, all Figures in ‘686, and Figures 5A, 5C and 5D in ‘858), it would have been obvious to one having ordinary skill at the time of invention to modify Thiel to include their inner pane having a smaller dimension than one or both of the outermost glass panes and having an interspace between the outermost panes along an edge of the glazing wherein the interspace has a structural element therein in order to obtain a desirable glazing unit.


5.	Claim(s) 14 is/are rejected under 35 U.S.C. 103(a) as being obvious over Thiel (US Pub 20040253471) or alternatively, in view of Nunez-Regueiro (US Pub 20120090246).
As discussed above, Thiel teaches claim 1. Thiel does teach that each of their glass panes can be clear glass and can be 0-100% transparent (0029) which overlaps the claimed range providing a prima facie case of obviousness (MPEP 2144.05).
Alternatively, in the instance Applicants argue that Thiel’s teaching above does not necessarily render the more limited range of 91-92% obvious, it is noted that Thiel does not place limits on the transmission of their glasses and instead, only generally teach a triple glazing unit used for appliances, refrigerators, etc.
As Nunez-Regueiro, who similarly teaches a triple glazing unit used for refrigerators, disclose that the glass sheets therein desirably are clear glass and can have a transmission of at least 91% (0034), it would have been obvious to one having ordinary skill at the time of invention to modify Thiel to include each of their glasses being clear glass having a transmission of at least 91% to obtain a desirable glazing unit.
A range of at least 91% overlaps that claimed providing a prima facie case of obviousness (MPEP 2144.05).

6.	Claim(s) 15 is/are rejected under 35 U.S.C. 103(a) as being obvious over Thiel (US Pub 20040253471) in view of any one of Hartig (US Pub 20030024180) or Theios (US Pub 20140237917).
As discussed above, Thiel teaches claim 1 but fail to teach the edges of their metal-based insulating coating being removed. However, Thiel does not exclude this and instead only generally teaches a glazing unit having a metal based insulating a low e coating.
As it is well known and desired in the art of glazing units comprising metal based low e coatings, to edge delete low e coatings due to lack of coating durability, etc. (see discussions in 0003-0007 of US Pub 20030024180, see discussion 0003 in US Pub 20140237917), it would have been obvious to one having ordinary skill at the time of invention to modify Thiel to include their metal based low e coating 52 being edge deleted in order to obtain a desirable glazing unit. 
	Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.
	In summary, Applicants argue against Thiel teaching the claimed invention because Thiel’s glazing is used for appliances such as ovens and not for building or transport means. 
	This is not persuasive. While the Examiner agrees that Thiel may not disclose their glazing being used for building or transport means, the limitation that the glazing is “configured for” a building or transportation means is not seen to provide any structural limitation that limits the structure claimed. The structure is still just a glazing unit comprising at least three glass panes, two outermost and an inner glass with at least two gas filled cavities between two glass panes, and the glazing being coated in the manner above. Additionally, forming a glazing unit for a building or transportation means is not seen to differentiate from Thiel as it is fully capable of being used in such a setting given that it meets Applicants’ structure and is coated in the manner claimed. 


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784